DETAILED ACTION
1.	This communication is in response to application 17/146,744 filed on 1/12/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Relevant documents
2.	The following documents are relevant to the instant claims but do not constitute prior art.

	A.  10/291,716 Kasten et al. is the most relevant document and discloses a plurality of client connections that include both active and idle wherein first servers and second servers are communicatively coupled such that the first servers receive request to access second servers. Kasten however does not disclose determining that the connection to the first database has been refreshed such that the thread is instead connected to the second database; and causing the patch to be applied to the first database in response to determining that the connection to the first database has been refreshed.

	B. US 9,923,929 Mitevski discloses automatically refreshing entitlements/security for access to data stored within the system. Mitevski however does not disclose at least determining that the connection to the first database has been refreshed such that the thread is instead connected to the second database; and causing the patch to be applied to the first database in response to determining that the connection to the first database has been refreshed.


	C.  US 2017/0006033 Stecher et al discloses: redirecting device requests and testing redirect for patching/updating Stecher however does not disclose at least determining that the connection to the first database has been refreshed such that the thread is instead connected to the second database; and causing the patch to be applied to the first database in response to determining that the connection to the first database has been refreshed.



Reasons for allowance
3.	As for claim 1 discloses: receiving a patch to be applied to a first database in a database system;  sending a first notification to the database system that causes the database system  to redirect incoming connection requests for the first database to a second database;  sending a second notification to a server instance, wherein the server instance  comprises a thread that holds a connection to the first database, and the second notification  causes the thread to refresh the connection when the thread is idle;  determining that the connection to the first database has been refreshed such that the thread is instead connected to the second database; and causing the patch to be applied to the first database in response to determining that the connection to the first database has been refreshed.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 27, 2022